           Case 2:19-cv-00386-RSL Document 65
                                           66 Filed 08/03/20
                                                    08/04/20 Page 1 of 4



 1                                                                The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 9                                    AT SEATTLE

10
     CIXXFIVE CONCEPTS, LLC,
11                                                   No. 2:19-cv-00386-RSL
                             Plaintiff,
12                                                   SECOND STIPULATED MOTION
              v.                                     TO EXTEND TIME
13
     GETTY IMAGES, INC., GETTY                       NOTE ON MOTION CALENDAR:
14   IMAGES (US), INC. and LICENSE                   August 3, 2020
     COMPLIANCE SERVICES, INC.,
15
                             Defendants.
16

17

18           Plaintiff CixxFive Concepts, LLC (“CixxFive”) and Defendants Getty Images, Inc.,

19   Getty Images (US), Inc. and License Compliance Services, Inc. (collectively, “Defendants”)

20   (CixxFive and Defendants, collectively, the “Parties”), by and through their counsel of

21   record, pursuant to Local Civil Rule 7(j), hereby stipulate as follows:

22                  (1)     On July 7, 2020, the Clerk of the Court entered a Judgment in

23           this action. Judgment in a Civil Case (Dkt. # 62). Pursuant to Federal Rule of

24           Civil Procedure 54(d)(2)(B)(i), Defendants’ motion for attorney’s fees was

25           due by July 21, 2020. Pursuant to Local Civil Rule 54(d)(1), Defendants’

26           motion to tax costs was due by July 28, 2020.


     SECOND STIPULATED MOTION
     TO EXTEND TIME
                                                                          1420 Fifth Avenue, Suite 1400
     No. 2:19-cv-00386-RSL – Page 1                                       Seattle, Washington 98101
                                                                          phone 206.516.3800 fax 206.516.3888
           Case 2:19-cv-00386-RSL Document 65
                                           66 Filed 08/03/20
                                                    08/04/20 Page 2 of 4



 1                   (2)       On July 17, 2020, this Court granted the Parties’ Stipulated

 2           Motion to Extend Time that reset Defendants’ motions deadlines to August 4,

 3           2020. Order (Dkt. # 64). In support of that joint request, the Parties advised

 4           this Court that they were engaged in discussions that could lead to a resolution

 5           of this action.

 6                   (3)       Those discussions have resulted in a settlement in principle

 7           between CixxFive and Defendants. The Parties are working diligently to

 8           document their agreement and anticipate executing final settlement papers in

 9           the next several days. In the meantime, Defendants’ motions for fees and

10           costs are due by August 4, 2020, and CixxFive’s motion to alter or amend the

11           judgment is due by that same date.

12                   (4)       In consideration of the Parties’ settlement in principle, and to

13           avoid potentially unnecessary motion practice before this Court, the Parties

14           respectfully request that the time for Defendants’ motions for fees and costs

15           and CixxFive’s motion to alter or amend the judgment be extended from

16           August 4, 2020 to August 7, 2020.

17                   (5)       A proposed order is submitted herewith.

18

19           DATED: August 3, 2020.

20   YARMUTH LLP                                         STECKLER GRESHAM COCHRAN
                                                         PLLC
21

22   /s/ Scott T. Wilsdon                                /s/ Michael R. Steinmark
     Scott T. Wilsdon, WSBA No. 20608                    R. Dean Gresham (pro hac vice)
23
     Ralph H. Palumbo, WSBA No. 4751                     Bruce Steckler (pro hac vice)
24   John H. Jamnback, WSBA No. 29872                    Stuart L. Cochran (pro hac vice)
     YARMUTH LLP                                         L. Kirstine Rogers (pro hac vice)
25   1420 Fifth Avenue, Suite 1400                       Braden M. Wayne (pro hac vice)
     Seattle, Washington 98101                           Michael R. Steinmark (pro hav vice)
26   Telephone: 206-516-3800

     SECOND STIPULATED MOTION
     TO EXTEND TIME
                                                                             1420 Fifth Avenue, Suite 1400
     No. 2:19-cv-00386-RSL – Page 2                                          Seattle, Washington 98101
                                                                             phone 206.516.3800 fax 206.516.3888
           Case 2:19-cv-00386-RSL Document 65
                                           66 Filed 08/03/20
                                                    08/04/20 Page 3 of 4



 1   Facsimile: 206-516-3888                     STECKLER GRESHAM COCHRAN
     Email: wilsdon@yarmuth.com                  PLLC
 2   rpalumbo@yarmuth.com                        12720 Hillcrest Road, Suite 1045
 3   jjamnback@yarmuth.com                       Dallas, TX 75230
                                                 Telephone: 972-387-4040
 4   Attorneys for Defendants Getty Images,      Facsimile: 972-387-4041
     Inc., Getty Images (US), Inc. and License   Email: dean@sgc.law
 5   Compliance Services, Inc.                           bruce@sgc.law
                                                         stuart@sgc.law
 6                                                       krogers@sgc.law
 7                                                       braden@sgc.law
                                                         michael@sgc.law
 8
                                                 Attorneys for Plaintiff CixxFive Concepts,
 9                                               LLC
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     SECOND STIPULATED MOTION
     TO EXTEND TIME
                                                                    1420 Fifth Avenue, Suite 1400
     No. 2:19-cv-00386-RSL – Page 3                                 Seattle, Washington 98101
                                                                    phone 206.516.3800 fax 206.516.3888
                  Case 2:19-cv-00386-RSL Document 65
                                                  66 Filed 08/03/20
                                                           08/04/20 Page 4 of 4



 1

 2                                           ORDER

 3

 4                  IT IS SO ORDERED.

 5

 6                  Dated this 4th day of August, 2020.

 7

 8                                                        Honorable Robert S. Lasnik
 9                                                        UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


         SECOND STIPULATED MOTION
         TO EXTEND TIME
                                                                        1420 Fifth Avenue, Suite 1400
         No. 2:19-cv-00386-RSL – Page 4                                 Seattle, Washington 98101
                                                                        phone 206.516.3800 fax 206.516.3888
     750.65 uh031002 8/3/20
